Citation Nr: 0732686	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In August 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
files.  In November 2006, the Board granted reopening of the 
previously denied claim of entitlement to service connection 
for residuals of a head injury and remanded the reopened 
claim for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate consideration.

As the Board noted in its November 2006 decision, in an 
October 2004 letter, the RO clarified what claims had been 
filed, what issues were under appeal, and what issues were 
still pending.  The RO maintained that the veteran raised 
claims for service connection of periodontal disease and 
entitlement to compensation under 38 U.S.C. § 1151 for VA's 
failure to treat his gum disease and cracked teeth.  The 
claims files reflect that these claims have not been 
adjudicated.  Accordingly, they are again referred to the RO 
for appropriate action. 


FINDING OF FACT

The veteran has no residual of any head injury sustained in 
service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice of the elements 
necessary to establish service connection and that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in August 2005, prior to the initial adjudication of 
the underlying claim to reopen.  The veteran was also 
provided with the requisite notice with respect to the 
disability-rating and effective-date elements of his claim in 
a March 2006 letter.  Although this notice was sent after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim was 
no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and VA treatment records.  The veteran was also afforded 
appropriate VA examinations and medical opinions were 
obtained on the etiology of his claimed disorder.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Evidence

The service medical records are negative for evidence of a 
head injury or any residual thereof.   

A June 2004 VA report on a computed tomography (CT) scan of 
the head notes an impression of mild cerebellar atrophy and 
mild cerebral cortical atrophy.  It was noted that the 
veteran complained at that time of an increase in the 
frequency of headaches.   

The February 2007 VA neurological examination report shows 
that the examiner (Dr. P.K.) reviewed the veteran's claims 
files.  The examiner noted that the veteran had a history of 
being struck in the head with a hammer in 1969.  The examiner 
reported on the June 2004 CT scan results.  The examiner 
observed that the CT scan showed diffuse cerebellar as well 
as cortical atrophy.  There was no area of focal 
demyelination or atrophy, and there was no evidence of blood 
or depressed skull fracture.  The examiner noted that the 
veteran had really minimal symptoms suggestive of post-
traumatic head injury, with no complaints of headaches, and 
no history of seizures, vestibular dysfunction, or vertigo.  
The examiner observed that after the veteran's discharge from 
service, he was able to hold down gainful employment for many 
years.  The examiner noted that the veteran had an eighth 
grade education.  A neurological examination was conducted.  
The examiner opined that it was less likely than not that the 
injury that occurred in service led to the veteran's cortical 
and cerebellar atrophy.  The examiner reasoned that a head 
injury of this variety would have likely caused a focal area 
of atrophy and not a diffuse generalized atrophy.  The 
examiner further reasoned that the veteran was really 
asymptomatic from any symptoms suggestive of a head injury.  
The examiner added that the changes were more likely a result 
of a natural degenerative process such as early Alzheimer's 
or another primary central nervous system degenerative 
disease and not the result of trauma that occurred in 
service.  

After the above opinion was rendered, the veteran submitted 
an "Intellectual Assessment" dated in February 2007 from 
Dr. J.D., a licensed clinical psychologist.  Dr. J.D. 
reported that the veteran was found to demonstrate deficits 
of spatial reasoning below all other areas of cognitive 
functioning, suggesting an acquired insult to the right 
anterior parietal/temporal lobe.  Dr. J.D. noted that the 
veteran demonstrated deficits in all areas of cognitive 
functioning or a flattening of all cognitive functioning.  
Dr. J.D. opined that it was reasonable to conclude that the 
veteran's current intellectual deficits have existed since 
birth, notwithstanding the "possibility" of an acquired 
loss of spatial reasoning skills as a product of the reported 
head injury.  Dr. J.D. also noted that the statistically 
significant difference between his spatial reasoning and 
verbal capacity was strongly suggestive of an acquired 
deficit.   

The April 2007 VA neurological examination report shows that 
the examiner (Dr. M.H.) reviewed the claims files.  The 
examiner reported that the veteran related that when it was 
hot outside he occasionally experienced a headache over his 
right eye where he claimed to have a residual scar from the 
head injury.  The examiner reported on the results of the 
neurological exam.  Also, the examiner indicated that there 
was no visible scar over the right eye where the veteran 
claimed he was injured.  The examiner observed that the 
service medical records showed no complaint of a head injury 
during service or at the time of his separation.  The 
examiner noted that neuropsychological evaluations from 2007 
and 2002 showed the veteran to be operating at a low level of 
intellectual functioning, likely since birth.  The examiner 
opined that there is no disability of the head found on 
examination that is etiologically related to the veteran's 
military service.   

Analysis

The veteran claims that he currently has residuals of a head 
injury he reportedly sustained during service.  The February 
2007 VA neurologist accepted as fact that the veteran 
sustained a blow to the head from a hammer.  The neurologist, 
however, maintained that the type of changes shown on the CT 
scan of the veteran's head were not consistent with the type 
of head injury the veteran reportedly sustained.  This 
medical finding is not rebutted by any other competent 
medical evidence.  Also, while Dr. J.D. opined that test 
results strongly suggested that the veteran's loss of spatial 
reasoning skills was acquired possibly as a product of the 
reported head injury, this is not in fact what occurred 
according to the VA neurologist's interpretation of the CT 
scan results.  The veteran's loss of spatial reasoning 
skills, however acquired, cannot be due to a blow to the head 
from a hammer where CT results show no changes consistent 
with the claimed head trauma.  The VA neurologist who 
examined the veteran in April 2007 similarly found no 
disability of the head that is etiologically related to the 
veteran's military service.  As such, the Board finds that 
service connection is not in order for residuals of a head 
injury.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Service connection for residuals of a head injury is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


